     Case:17-00100-BKT Doc#:123 Filed:02/12/19 Entered:02/12/19 09:41:04                   Desc: Main
                               Document Page 1 of 1


 1                       IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF PUERTO RICO
 2

 3

 4    IN RE:                                              CASE NO. 16-08792

 5    L&R DEVELOPMENT & INVESTMENT                        CHAPTER 11
      CORP
 6

          Debtor(s)                                       FILED & ENTERED ON 02/07/2019
 7

 8

 9

10                                            JUDGMENT
11
             Upon the Opinion & Order entered by the Honorable Brian K. Tester on 02/11/2019
12
      [Dkt. No. 234], granting Movants’ Motion to Dismiss [Dkt. No. 215], it is now ADJUDGED
13
      AND DECREED that judgment be and is hereby entered dismissing the instant legal case. The
14
      Clerk shall close all related adversary proceedings forthwith pursuant to PR LBR 7041-1.
15

16           SO ORDERED.

17           In San Juan, Puerto Rico, this 11th day of February, 2019.
18

19

20                                                                     Brian K. Tester
                                                                    U.S. Bankruptcy Judge
21

22

23

24

25

26

27


                                                    -1-
